MEMORANDUM OPINION













MEMORANDUM OPINION


No. 04-07-00771-CR

Carl Lee WINGROVE,
Appellant

v.

The STATE of Texas,
Appellee

From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-9117
Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:		Alma L. López, Chief Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:  December 28, 2007

DISMISSED
	The trial court's certification in this appeal states that the case is a "plea-bargain case,
and the defendant has NO right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, "[t]he appeal must be dismissed if a certification that shows the defendant
has a right of appeal has not been made part of the record under these rules."  Tex. R. App. P.
25.2(d). 
 

Appellant's counsel filed written notice with this court that counsel reviewed the record and "can
find no right of appeal for Appellant."  We construe this notice as an indication that appellant
will not seek to file an amended trial court certification showing that he has the right of appeal. 
See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.
App.--San Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's
counsel that Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is
dismissed.

							PER CURIAM


Do Not Publish